 

EXHIBIT 10.74

 

FORBEARANCE AGREEMENT

 

This Forbearance Agreement (this “Agreement”) is entered into as of April 27,
2018 (“Execution Date”) by and between Tangiers Global, LLC (“Lender”), a
Wyoming limited liability company, and ProGreen US, Inc., a Delaware corporation
(“Borrower”). Capitalized terms used in this Agreement without definition shall
have the meanings given to them in the Note (defined below).

 

WHEREAS, Borrower previously sold and issued to Lender that certain Convertible
Promissory Note dated October 17, 2017 in the original principal amount of
$306,804 (the “Note”);

 

WHEREAS, Borrower has requested that Lender forbear from calling any events of
default or otherwise exercising and enforcing its remedies against Borrower with
respect to the Transaction Documents (defined below) and Lender has agreed to do
so on the terms and conditions of this Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1. Recitals and Definitions. Each of the parties hereto acknowledges and agrees
that the recitals set forth above in this Agreement are true and accurate, are
contractual in nature, and are hereby incorporated into and made a part of this
Agreement.

 

2. Forbearance. Subject to the terms, conditions and understandings contained in
this Agreement, Lender hereby agrees to refrain and forbear from exercising and
enforcing its remedies under the Note, or any of the other agreements entered
into in connection with the transactions contemplated thereby (collectively, the
“Transaction Documents”), or under applicable law, until July 16, 2018 (the
“Forbearance,” and such period of time Lender has agreed to forbear, the
“Forbearance Period”).

 

3. Maturity Date Extension. Lender hereby agrees to extend the Maturity Date of
the Note to July 16, 2018 (the “Extended Maturity Date”).

 

4. Prepayment Schedule Extension. The Lender hereby agrees to extend the
prepayment schedule as follows:

 

Days Since Execution Date   Prepayment Amount Under 90   115% of Principal
Amount

 

After 90 days from the Execution Date of this Agreement, the Note may not be
prepaid without written consent from Lender, which consent may be withheld,
delayed, denied at the Holder’s sole option and absolute discretion. Whenever
any amount expressed tobe due by the terms of the Note is due on any day which
is not a Business Day, the same shall instead be due on the next succeeding day
which is a Business Day. If the Note is in default, per Section 2.00(a), the
Company may not prepay the Note without written consent of the Holder.

 



 1 

 

 

5. Conversions. Subject to the terms, conditions and understandings contained in
this Agreement, Lender hereby agrees to refrain from exercising its conversion
rights under the Note until July 16, 2018.

 

6. Forbearance Payments. Contemporaneously with the execution of this Agreement,
Borrower covenants and agrees to make a $122,721.60 cash payment to Lender (the
“Forbearance Payment”). The Forbearance Payment shall be made by Borrower to
Lender via wire transfer of immediately available funds. If the due date for any
Forbearance Payment falls on a weekend, the due date will be extended to the
next business day. Payment by wire transfer shall be delivered through the
following instructions:

 

Account Name: Tangiers Global, LLC

Bank: Chase

Bank address: 101 W Broadway, Suite 100, San Diego, CA 92101

Account name: Tangiers Global, LLC

Account number: 810137187

Routing number: 322271627

Address: Caribe Plaza Office Building 6th Floor, Palmeras St. #53, San Juan, PR
00901

 

If the Forbearance Payment is not received by the Lender within three (3)
business days of the due date, the Borrower shall be in default of this
agreement and the Lender may issue to the Borrower a Notice of Default (the
“Notice of Default”). If the Borrower does not cure the default within five (5)
business days of the due date, this Agreement shall terminate immediately.

 

7. Borrower Obligations.

 

(a) To incude Lender to enter into this Agreement, and as consideration for the
terms and conditions contained herein, and concurrently with the execution of
this Agreement, Borrower shall issue to the Lender 1,000,000 5 year cashless
warrants, exercisable at $.05.

 

(b) Upon receipt of the Forbearance Payment, Lender hereby agrees that any and
all accrued but unpaid interest on the Note shall be considered paid in full.

 

8. Ratification of the Note. The Note shall be and remains in full force and
effect in accordance with its terms, and is hereby ratified and confirmed in all
respects. Borrower acknowledges that it is unconditionally obligated to pay the
remaining balance of each Note and represents that such obligation is not
subject to any defenses, rights of offset or counterclaims. No forbearance or
waiver other than as expressly set forth herein may be implied by this
Agreement. Except as expressly set forth herein, the execution, delivery, and
performance of this Agreement shall not operate as a waiver of, or as an
amendment to, any right, power or remedy of Lender under any Note or the
Transaction Documents, as in effect prior to the date hereof.

 

9. Failure to Comply. Borrower understands that the Forbearance shall terminate
immediately upon the earliest occurrence of: (i) any material breach of this
Agreement; (ii) the end of the Forbearance Period; or (iii) an Event of Default
that occurs after the Execution Date, and that in any such case, Lender may seek
all recourse available to it under the terms of the Note, this Agreement, any
other Transaction Document, or applicable law.

 



 2 

 

 

10. Representations, Warranties and Agreements. In order to induce Lender to
enter into this Agreement, Borrower, for itself, and for its affiliates,
successors and assigns, hereby acknowledges, represents, warrants and agrees as
follows:

 

Borrower has full power and authority to enter into this Agreement and to incur
and perform all obligations and covenants contained herein, all of which have
been duly authorized by all proper and necessary action. No consent, approval,
filing or registration with or notice to any governmental authority is required
as a condition to the validity of this Agreement or the performance of any of
the obligations of Borrower hereunder.

 

All understandings, representations, warranties and recitals contained or
expressed in this Agreement are true, accurate, complete, and correct in all
respects. Borrower acknowledges and agrees that Lender has been induced in part
to enter into this Agreement based upon Lender’s justifiable reliance on the
truth, accuracy, and completeness of all understandings, representations,
warranties, and recitals contained in this Agreement.

 

Except as expressly set forth in this Agreement, Borrower acknowledges and
agrees that neither the execution and delivery of this Agreement nor any of the
terms, provisions, covenants, or agreements contained in this Agreement shall in
any manner release, impair, lessen, modify, waive, or otherwise affect the
liability and obligations of Borrower under the terms of the Note or any of the
other Transaction Documents.

 

Borrower hereby acknowledges that it has freely and voluntarily entered into
this Agreement after an adequate opportunity and sufficient period of time to
review, analyze, and discuss (i) all terms and conditions of this Agreement,
(ii) any and all other documents executed and delivered in connection with the
transactions contemplated by this Agreement, and (iii) all factual and legal
matters relevant to this Agreement and/or any and all such other documents, with
counsel freely and independently selected by Borrower (or had the opportunity to
be represented by counsel). Borrower further acknowledges and agrees that it has
actively and with full understanding participated in the negotiation of this
Agreement and all other documents executed and delivered in connection with this
Agreement after consultation and review with its counsel (or had the opportunity
to be represented by counsel), that all of the terms and conditions of this
Agreement and the other documents executed and delivered in connection with this
Agreement have been negotiated at arm’s-length, and that this Agreement and all
such other documents have been negotiated, prepared, and executed without fraud,
duress, undue influence, or coercion of any kind or nature whatsoever having
been exerted by or imposed upon any party by any other party. No provision of
this Agreement or such other documents shall be construed against or interpreted
to the disadvantage of any party by any court or other governmental or judicial
authority by reason of such party having or being deemed to have structured,
dictated, or drafted such provision.

 

11. Headings. The headings contained in this Agreement are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Agreement.

 



 3 

 

 

12. Governing Law; Venue. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of California without regard to the
principles of conflict of laws. Each party agrees that the proper venue for any
dispute arising out of or relating to this Agreement shall be the courts of the
State of California. BORROWER HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE
TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

13. Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signing parties had signed the same document. All
counterparts shall be construed together and constitute the same instrument. The
exchange of copies of this Agreement and of signature pages by facsimile
transmission or other electronic transmission (including email) shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile transmission or other electronic transmission
(including email) shall be deemed to be their original signatures for all
purposes.

 

14. Attorneys’ Fees. In the event of any arbitration or action at law or in
equity to enforce or interpret the terms of this Agreement, the parties agree
that the party who is awarded the most money shall be deemed the prevailing
party for all purposes and shall therefore be entitled to an additional award of
the full amount of the attorneys’ fees and expenses paid by such prevailing
party in connection with the arbitration, litigation and/or dispute without
reduction or apportionment based upon the individual claims or defenses giving
rise to the fees and expenses. Nothing herein shall restrict or impair an
arbitrator’s or a court’s power to award fees and expenses for frivolous or bad
faith pleading.

 

15. Severability. If any part of this Agreement is construed to be in violation
of any law, such part shall be modified to achieve the objective of the parties
to the fullest extent permitted and the balance of this Agreement shall remain
in full force and effect.

 

16. Entire Agreement. This Agreement, together with the Transaction Documents,
and all other documents referred to herein, supersedes all other prior oral or
written agreements between Borrower, Lender, its affiliates and persons acting
on its behalf with respect to the matters discussed herein, and this Agreement
and the instruments referenced herein contain the entire understanding of the
parties with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither Lender nor Borrower makes any
representation, warranty, covenant or undertaking with respect to such matters.

 

17. No Reliance. Borrower acknowledges and agrees that neither Lender nor any of
its officers, directors, shareholders, managers, representatives or agents has
made any representations or warranties to Borrower or any of its agents,
representatives, officers, directors, or employees except as expressly set forth
in this Agreement and the Transaction Documents and, in making its decision to
enter into the transactions contemplated by this Agreement and the Transaction
Documents, Borrower is not relying on any representation, warranty, covenant or
promise of Lender or its officers, directors, members, managers, agents or
representatives other than as set forth in this Agreement and in the Transaction
Documents.

 



 4 

 

 

18. Amendments. This Agreement may be amended, modified, or supplemented only by
written agreement of the parties. No provision of this Agreement may be waived
except in writing signed by the party against whom such waiver is sought to be
enforced.

 

19. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. This
Agreement or any of the severable rights and obligations inuring to the benefit
of or to be performed by Lender hereunder may be assigned by Lender to a third
party, including its financing sources, in whole or in part. Borrower may not
assign this Agreement or any of its obligations herein without the prior written
consent of Lender.

 

20. Continuing Enforceability; Conflict Between Documents. Except as otherwise
modified by this Agreement, the Note and each of the other Transaction Documents
shall remain in full force and effect, enforceable in accordance with all of its
original terms and provisions. This Agreement shall not be effective or binding
unless and until it is fully executed and delivered by Lender and Borrower. If
there is any conflict between the terms of this Agreement, on the one hand, and
the Note or any other Transaction Document, on the other hand, the terms of this
Agreement shall prevail.

 

21. Time of Essence. Time is of the essence with respect to each and every
provision of this Agreement.

 

22. Notices. Unless otherwise specifically provided for herein, all notices,
demands or requests required or permitted under this Agreement to be given to
Borrower or Lender shall be given as set forth in the “Notices” section of the
Note.

 

23. Further Assurances. Each party shall do and perform or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

[Signature Page to Follow.]

 

 5 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

BORROWER:       PROGREEN US, INC.       By: /s/ Akio Ariura   Name: Akio Ariura
  Title: Manager  

 

LENDER:         TANGIERS GLOBAL, LLC         By: /s/ Michael Sobeck   Name:
Michael Sobeck   Title: Managing Member  

 

 6 

 

 

 